 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    LEO HUNTER,                                        Case No. 3:18-cv-00166-HDM-CLB
12                         Petitioner,                   ORDER
13              v.
14    ISIDRO BACA, et al.,
15                         Respondents.
16

17             The court found that petitioner had not exhausted his state-law remedies for grounds 1(A),

18   1(B), 1(D), and 1(E) of the petition. ECF No. 22. Petitioner has filed a motion for stay while he

19   exhausts those grounds in state court. ECF No. 23. Respondents do not oppose the motion. ECF

20   No. 24.

21             IT THEREFORE IS ORDERED that petitioner’s motion for stay (ECF
                                                                         (ECF No.
                                                                              No. 23)
                                                                                  22) is

22   GRANTED.

23             IT FURTHER IS ORDERED that this action is STAYED pending exhaustion of the

24   unexhausted claims. Petitioner shall return to this court with a motion to reopen within forty-five

25   (45) days of issuance of the remittitur by the Nevada Supreme Court at the conclusion of the

26   state-court proceedings. Further, petitioner or respondents otherwise may move to reopen the

27   action and seek any relief appropriate under the circumstances.

28
                                                        1
 1          IT FURTHER IS ORDERED that the clerk of court shall administratively close this action

 2   until such time as the court grants a motion to reopen the action.

 3          DATED: December 9, 2019
 4                                                                ______________________________
                                                                  HOWARD D. MCKIBBEN
 5                                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
